DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “at least one of a molded body made of a composite material containing a magnetic powder and a resin, and a powder compact containing a magnetic powder” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “recessed directions toward an inner space surrounded by an inner peripheral face of the winding portion are opposite to each other” as recited in lines 4-5. For examination purpose, the limitation in question is interpreted as the recessed directions are opposite and toward each other. Applicant should make similar clarification in claim 10.
Regarding claim 5, Applicant should clarify what’s intended by “two core recessed portions that are provided such that recessed directions toward an inside of the inner leg portion are opposite to each other” in lines 7-8. For examination purpose, the claim in question is interpreted as the side surfaces of the inner leg portion each have concave surfaces approaching each other.
Regarding claim 8, it’s not clear if the magnetic core is made of the “molded body made of “at least one of a molded body made of a composite material containing a magnetic powder and a resin, and a powder compact containing a magnetic powder” or that the “at least one of a molded body made of a composite material containing a magnetic powder and a resin, and a powder compact containing a magnetic powder” is in addition to the magnetic core as claimed in claim 5.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (U.S. PG. Pub. No. 2014/0218156 A1) in view of Widmayer et al. (U.S. Patent No. 6,359,542 B1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Shinohara et al., hereinafter referred to as “Shinohara,” teaches a coil 3 comprising a tubular winding portion (wound portion) formed by winding a wire,
the wire includes a conductor made of a rectangular wire, and
an installation face (bottom surface) and an opposing face (top surface) of the winding portion, and side faces (left and right periphery surface) that are positioned on both sides in a width direction of the winding portion include portions formed as flat faces (paras. [0022]). Shinohara does not expressly teach the winding portion includes two coil recessed portions that are provided such that recessed directions toward an inner space surrounded by an inner peripheral face of the winding portion are opposite to each other.
Best understood in view of 35 USC 112(b) rejection, Widmayer et al., hereinafter referred to as “Widmayer,” teaches a coil (coil on board 26) (FIG. 4), 
wherein the winding portion includes two coil recessed portions (recessed portions at the middle) that are provided such that recessed directions toward an inner space surrounded by an inner peripheral face of the winding portion are opposite to each other (see FIG. 4, col. 4, lines 36-39). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil recessed portions as taught by Widmayer to the coil of Shinohara to provide the required inductance and or current path.

9.	Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (U.S. PG. Pub. No. 2006/0097837 A1) in view of Heo (U.S. Patent No. 9,324,492 B2).
With respect to claim 5, Yamasaki et al., hereinafter referred to as “Yamasaki,” teaches a magnetic core 24 (e.g. FIG. 2) comprising: an inner leg portion 34; two side leg portions 20 
wherein the inner leg portion includes:
a protruding portion (portion that do not overlap with leg portions 20 from side view) that is not sandwiched between the two side leg portions; and
two core recessed portions (concave portions) that are provided such that recessed directions toward an inside of the inner leg portion are opposite to each other, and
the side leg portions include projecting faces (curve surface facing the adjacent concave side surface of the inner leg portion, similar to curve surface 320 in the present invention) that respectively project toward the core recessed portions, and that are arranged with predetermined gaps (space between recessed portions and projecting faces) respectively from the core recessed portions (para. [0027]). Yamasaki does not expressly teach an inner leg portion that is arranged along an inner periphery of a winding portion of a coil.
Heo teaches a magnetic core 110 and 120 (FIG. 4) comprising:
an inner leg portion 112 and or 122 that is arranged along an inner periphery of a winding portion of a coil 300; two side leg portions 113 and or 123 that are arranged along an outer periphery of the winding portion (col. 3, lines 27-31, col. 4, lines 18-21). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil in the inner leg portion as taught by Heo to the magnetic core of Yamasaki to provide the required magnetic path.
With respect to claim 7, Yamasaki in view of Heo teaches the magnetic core according to claim 5, wherein the two core recessed portions are arranged opposing each other, and the two projecting faces are arranged opposing each other (Yamasaki, para. [0027]).
With respect to claim 9, Yamasaki in view of Heo teaches the magnetic core according to claim 5, formed by combining a pair of divided core pieces,
.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Heo, as applied to claim 5 above, and further in view of Sato (U.S. Patent No. 7,233,225B2).
With respect to claim 6, Yamasaki in view of Heo teaches the magnetic core according to claim 5. Yamasaki in view of Heo does not expressly teach a ratio of a long side with respect to a short side of a rectangle that encapsulates a horizontal cross-section obtained by cutting the magnetic core along a plane that is orthogonal to an axial direction of the inner leg portion is 1.5 or more.
Sato teaches a magnetic core (e.g. FIGs. 3A-3E), wherein a ratio of a long side LO with respect to a short side (2H1 + 2T1) of a rectangle that encapsulates a horizontal cross-section obtained by cutting the magnetic core along a plane that is orthogonal to an axial direction of the inner leg portion is 1.5 or more (col. 3, lines 23-36). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ratio as taught by Sato to the magnetic core of Yamasaki in view of Heo to provide the required magnetic saturation characteristics.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Heo, as applied to claim 5 above, and further in view of Yamada et al. (U.S. PG. Pub. No. 2015/0287525 A1).
With respect to claim 8, Yamasaki in view of Heo teaches the magnetic core according to claim 5. Yamasaki in view of Heo teaches at least one of a molded body made of a composite material containing a magnetic powder and a resin, and a powder compact containing a magnetic powder.
Yamada et al., hereinafter referred to as “Yamada,” teaches a magnetic core 31 and 31 (FIG. 3), wherein at least one of a molded body made of a composite material containing a magnetic powder and a resin, and a powder compact containing a magnetic powder (para. [0064]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the molded body as taught by Yamada to the magnetic core of Yamasaki in view of Heo to provide the required magnetic saturation characteristics.

12.	Claims 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Heo and Widmayer.
With respect to claim 10, Yamasaki in view of Heo teaches a reactor comprising: a coil 300 (Heo, FIG. 4) comprising a tubular winding portion formed by winding a wire, and the magnetic core according to claim 5 (see claim 5 rejection) (Yamasaki, para. [0027], Heo, col. 3, lines 27-31). Yamasaki in view of Heo does not expressly teach the winding portion includes two coil recessed portions that are provided such that recessed directions toward an inner space surrounded by an inner peripheral face of the winding portion are opposite to each other;
Best understood in view of 35 USC 112(b) rejection, Widmayer teaches a coil (coil on board 26) (FIG. 4), 
wherein the winding portion includes two coil recessed portions (recessed portions at the middle) that are provided such that recessed directions toward an inner space surrounded by an 
“wherein the coil recessed portions are respectively arranged between the core recessed portions of the inner leg portion and the projecting faces of the side leg portions, and
the portion of the winding portion other than the coil recessed portions is exposed without being covered by the magnetic core” as claimed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil recessed portions as taught by Widmayer to the coil of Yamasaki in view of Heo to provide the required inductance and or current path.
With respect to claim 13, Yamasaki in view of Heo and Widmayer teaches the reactor according to claim 10, wherein the two coil recessed portions are arranged opposing each other (Widmayer, see FIG. 4, col. 4, lines 36-39).
With respect to claim 15, Yamasaki in view of Heo teaches the reactor according to claim 10,
wherein the wire includes a conductor made of a rectangular wire, and
an installation face (bottom surface) and an opposing face (top surface) of the winding portion, and side faces (periphery side surfaces) that are positioned on both sides in a width direction of the winding portion include portions formed as flat faces (Heo, col. 4, lines 18-21).

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Heo and Widmayer, as applied to claim 10 above, and further in view of Morita et al. (U.S. PG. Pub. No. 2008/0129246 A1).
With respect to claim 11, Yamasaki in view of Heo and Widmayer teaches the reactor according to claim 10. Yamasaki in view of Heo and Widmayer the side leg portions have a face that is flush with part of the portion of the winding portion exposed from the magnetic core.
Morita et al., hereinafter referred to as “Morita,” teaches a reactor (FIG. 2), wherein the side leg portions (outer legs 17) have a face (left or right surface) that is flush with part of the portion of the winding portion 14 exposed from the magnetic core (para. [0069]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the part of the leg portion flush with the winding as taught by Morita to the reactor of Yamasaki in view of Heo and Widmayer to reduce size.

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Heo and Widmayer, as applied to claim 10 above, and further in view of Sato.
With respect to claim 12, Yamasaki in view of Heo and Widmayer teaches the magnetic core according to claim 10. Yamasaki in view of Heo and Widmayer does not expressly teach a ratio of a long side with respect to a short side of a rectangle that encapsulates a horizontal cross-section obtained by cutting the magnetic core along a plane that is orthogonal to an axial direction of the inner leg portion is 1.5 or more.
Sato teaches a magnetic core (e.g. FIGs. 3A-3E), wherein a ratio of a long side LO with respect to a short side (2H1 + 2T1) of a rectangle that encapsulates a horizontal cross-section obtained by cutting the magnetic core along a plane that is orthogonal to an axial direction of the inner leg portion is 1.5 or more (col. 3, lines 23-36). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ratio as taught by Sato to the magnetic core of Yamasaki in view of Heo and Widmayer to provide the required magnetic saturation characteristics.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Heo and Widmayer, as applied to claim 10 above, and further in view of Shinohara.
With respect to claim 14, Yamasaki in view of Heo and Widmayer teaches the reactor according to claim 10. Yamasaki in view of Heo and Widmayer does not expressly teach a resin molded portion that covers at least part of the outer periphery of the winding portion.
Shinohara teaches a reactor 2 (FIG. 4) comprising a resin molded portion 14a that covers at least part of the outer periphery of the winding portion 3 (para. [0027]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the resin molded portion as taught by Shinohara to the reactor of Yamasaki in view of Heo and Widmayer to provide the required protection against foreign objects, such as dust and moisture.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837